Exhibit 10.24

Summary of Executive Officer Compensation

The following named executive officers of ABIOMED, Inc. are at will employees of
ABIOMED and have not entered into a formal employment agreement with ABIOMED.
The current understanding between each employee and ABIOMED with respect to the
employee’s compensation is as follows:

 

Name

   Base Salary    Bonus
Target for
Fiscal 2010

William Bolt

   $ 240,000    $ 100,000

Andrew J. Greenfield

   $ 215,000    $ 100,000

These officers are also eligible to receive grants of stock options and other
awards at the discretion of ABIOMED’s Compensation Committee.

We have an employment agreement with our Chief Executive Officer, Michael R.
Minogue, which sets forth the terms of his employment. Mr. Minogue’s current
salary is $371,700 and his target bonus for fiscal 2010 is $371,700. We have an
offer letter with our Chief Financial Officer, Robert L. Bowen, which sets forth
the terms of his employment. Mr. Bowen’s current salary is $290,000 and his
target bonus for fiscal 2010 is $150,000. We also have an offer letter with our
Chief Operating Officer, David M. Weber, which sets forth the terms of his
employment. Mr. Weber’s current salary is $275,000 and his target bonus for
fiscal 2010 is $100.000.